Per Curiam.
Nathan Sternheimer brought this suit to enforce arbitration under an agreement dated December 29,1947, as amended (the “Contract”), described in Sternheimer v. Sternheimer, 208 Va. 89, 155 S.E.2d 41 (1967). He relied on Code § 8-503(b), which purports to authorize specific performance of an arbitration agreement but which was enacted after execution of the Contract. Va. Acts of Assembly 1968, ch. 244. The trial court held Code § 8-503 (b) prospective only and dismissed the bill of complaint.
In the trial court and here, the appellees contended that enforced arbitration should be denied because (1) the matters sought to be arbitrated involve questions already determined among the same parties in Sternheimer v. Sternheimer, supra, or questions that are not subject to arbitration under the terms of the Contract, and (2) *135Code § 8-503 (b) should be applied only prospectively. We affirm on the first ground, without reaching the question whether Code § 8-503 (b) should be applied retrospectively as well as prospectively.

Affirmed.